Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
 Claims 35, 98, and 99 are cancelled.  Claims 100-103 are new.  Claims 1-34, 36-98, and 100-103 are pending.  Claims 1-34, 36, 38, 40, 41, 43, 46, 47, and 52-86 are withdrawn.  Claims 37, 39, 42, 44, 45, 48-51, 87-97, and 100-103 are examined herein.
Applicant's amendments to the claims have rendered the 102 rejections of the last Office action moot with respect to some of the claims, therefore hereby withdrawn.
An updated search and consideration have been performed, the following new rejections will now apply
The two species examined in the prior Office action have been amended out of the old claims, but remain in the newly added claims, the following species will be added to those examined herein.  One of which was previously elected by the Applicant.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the compounds shown below.  As amended claim 37, from which claim 44 depends, does not have provisions for the structures shown below.    There is insufficient antecedent basis for these limitations in the claim.
The following compound has R7 as alkyl, which is no longer allowed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The following compound has R7 as phenyl, which is no longer allowed

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The following compound has R7 as alkyl, which is no longer allowed.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 100 and 102 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by the ZINC database (ZINC58591191; added to the database 2/10/11; of record).
The ZINC database discloses ZINC58591191, shown below, which anticipates the claims.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The ZINC database is a compendium of commercially available, biologically relevant, compounds for screening, testing, etc.  As such, the compounds are intended to be used in typical biologically relevant paradigms (e.g. screening, in vitro testing, in vivo testing, etc.), which requires the use of a pharmaceutically acceptable carrier, adjuvant or vehicle.  One of ordinary skill in the art would have immediately envisioned using the compounds of the ZINC database as a composition in a pharmaceutically acceptable carrier.
With respect to the instructions, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining “[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and unobvious relationship between a measuring cup and writing showing how to “half” a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. Appx. 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. Appx. 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and unobvious functional relationship to game board). 

(s) 100 and 102 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by the ZINC database (ZINC3453671; added to the database 11/8/04; of record).
The ZINC database discloses ZINC3453671, shown below, which anticipates the claims.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

The ZINC database is a compendium of commercially available, biologically relevant, compounds for screening, testing, etc.  As such, the compounds are intended to be used in typical biologically relevant paradigms (e.g. screening, in vitro testing, in vivo testing, etc.), which requires the use of a pharmaceutically acceptable carrier, adjuvant or vehicle.  One of ordinary skill in the art would have immediately envisioned using the compounds of the ZINC database as a composition in a pharmaceutically acceptable carrier.
With respect to the instructions, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and unobvious relationship between a measuring cup and writing showing how to “half” a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. Appx. 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. Appx. 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and unobvious functional relationship to game board). 

Claim(s) 37, 39, 42, 45, 48-51, 87-90, 97, 100, and 101 are rejected under 35 U.S.C. 102(a)(a) as being as being anticipated by the ZINC database (ZINC58590434; added to the database 11/2/10; copy of description attached).
The ZINC database discloses the compound shown below, which anticipates the claims.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The ZINC database is a compendium of commercially available, biologically relevant, compounds for screening, testing, etc.  As such, the compounds are intended to be used in typical biologically relevant paradigms (e.g. screening, in vitro testing, in vivo testing, etc.), which requires the use of a pharmaceutically acceptable carrier, adjuvant or vehicle.  One of ordinary skill in the art would have immediately envisioned using the compounds of the ZINC database as a composition in a pharmaceutically acceptable carrier.
With respect to the instructions, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining “[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and unobvious relationship between a measuring cup and writing showing how to “half” a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. Appx. 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. Appx. 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and unobvious functional relationship to game board). 

Claim(s) 37, 39, 42, 44, 45, 48-51, 87-90, 97, 102, and 103 are rejected under 35 U.S.C. 102(a)(a) as being as being anticipated by the ZINC database (ZINC58590668; added to the database 2/10/11; copy of description attached).
The ZINC database discloses the compound shown below, which anticipates the claims.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The ZINC database is a compendium of commercially available, biologically relevant, compounds for screening, testing, etc.  As such, the compounds are intended to be used in typical biologically relevant paradigms (e.g. screening, in vitro testing, in vivo testing, etc.), which requires the use of a pharmaceutically acceptable carrier, adjuvant or vehicle.  One of ordinary skill in the art would have immediately envisioned using the compounds of the ZINC database as a composition in a pharmaceutically acceptable carrier.
With respect to the instructions, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining “[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and unobvious relationship between a measuring cup and writing showing how to “half” a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. Appx. 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an In re Bryan, 323 Fed. Appx. 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and unobvious functional relationship to game board). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44, 45, 48-51, 87-96, and 100-103 are rejected under 35 U.S.C. 103 as being unpatentable over Oeckl et al. (US 4,599,427; of record).
The instant claims are generally drawn to the compound shown below, and a composition and kit thereof.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Oeckl et al. discloses antimicrobials made from the moieties A-D, shown below (see, for example, column 1, columns 9 and 10, and throughout the document).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Oeckl et al. discloses a wide array of substituents to be appended to the moieties (see, for example, columns 9-22) including symmetrically disubstituted piperazine with the disclosed moieties (reproduced below for convenience; see, for example, columns 13 and 14).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

In the sections of Oeckl et al. devoted to the testing of the activity of the compounds, the benzoisothiazolone-based compounds are among the most effective in several assays (see, for example, Table II and III).

Oeckl et al. does not specifically disclose the instant compound
It would have been obvious to one of ordinary skill to make and use the instant compound.  One of ordinary skill would have been motivated to make and use the instant compound because Oeckl et al. teaches the used of benzoisothiazolone-based compounds as antimicrobials, in general, and teaches preferred substituent patterns including symmetric disubstitution on piperazine.  One of ordinary skill would have exchanged the disclosed symmetric moieties on piperazine for the disclosed benzoisothiazolone during the routine experimentation and optimization of the development of antimicrobials, and would have done so with a reasonable expectation of success in making an improved antimicrobial.
With respect to the kit and instructions, those of skill understand that for a product to be distributed, in any form, it needs to be packaged, and that for use it requires instructions.  One of ordinary skill could have immediately envisaged the compounds of Oeckl et al. as being packaged with instructions.
Further, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and unobvious relationship between a measuring cup and writing showing how to “half” a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. Appx. 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. Appx. 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and unobvious functional relationship to game board). 

Conclusion
 Claims 35, 98, and 99 are cancelled.  Claims 1-34, 36, 38, 40, 41, 43, 46, 47, and 52-86 are withdrawn.  Claims 37, 39, 42, 44, 45, 48-51, 87-97, and 100-103 are rejected.  No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627